Title: From Alexander Hamilton to William Short, 25 June 1791
From: Hamilton, Alexander
To: Short, William



(Duplicate)
Treasury DepartmentJune 25th. 1791
Sir,

I received two days since your letter of the 11th. of March last.
Mine to you of the 13th. of April & of the 9th & 24th of May (of which copies are herewith sent) will have informed you of my opinion, concerning the negotiation for the transfer of the debt due to France, will have removed the impediments to your progress on the business committed to you, and will have apprised you of my views generally.
You will readily imagine, that it must have been in a great degree necessary to let the devellopement of our prospects at home precede a definitive arrangement with regard to the disposition of foreign resources; and you will, from this, account for your not having been earlier apprized of what was to be done.
It is not impossible, that the return of the President to this place which is expected to be on the 4th. or 5th of next month will give you still greater latitude than has been yet given.
I observe with some surprize the application which has been made by Mr. Grand. Surely the naming of a place in any contract for the payment of monies can have reference only to the contracting parties, and may at pleasure be changed by their joint consent.
Your suggestion of the expediency of diffusing in Holland a knowledge of the affairs of the United States is evidently well founded.
It would however be of some delicacy to select such things as might make a favourable impression from those which might have a contrary tendency, which cannot well be judged of but by a person on or near the spot. And unless there were an American character stationary in the scene itself, there would be little certainty of a disinterested or judicious selection.
With great consideration and esteem   I have the honor to be   Sir   Your obedient Servant
Alexander Hamilton
William Short Esqr.Chargé des Affairs

